UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
UNITED STATES OF AMERICA )
)
v. )

) Criminal Case No. 12-113 (RBW)
ELIAS SPARKS, )
)
Defendant. )
)

MEMORANDUM OPINION

In February 2014, this Court sentenced the defendant to a term of 120 months of
incarceration followed by five years of supervised release. See generally Judgment in a Criminal
Case ("Judgment") (Feb. 5, 2014). Current1y before the Court is the defendant’s pr_os_e petition
to vacate the Court’s sentence pursuant to 28 U.S.C. § 2255 (2012), in which he asserts several
claims of alleged ineffective assistance of counsel and requests an evidentiary hearing. §§
generally Motion to Vacate, Set Aside, or Correct Sentence ("Def.’s Mot."). The government
opposes the request for a hearing, noting the Court’s familiarity with the case, and further argues
that the defendant has not met his burden of establishing ineffective assistance of counsel.
Government’s Opposition to Defendant’s 28 U.S.C. § 2255 Motion to Vacate, Set Aside, Or
Correct Sentence ("Gov’t Opp’n") at l. Upon careful consideration of the parties’ submissions,
the Court will deny the defendant’s motion in its entirety.l However, because one of the

defendant’s arguments raises a question regarding the adequacy of the Court’s pre-plea

' In addition to the filings already identifled, the Court considered the following documents in rendering its decision:
(l) the Transcript of the Plea Hearing ("Plea Tr.") (July 9, 20]3); (2) the Presentence investigation Report ("PSI
Report"); (3) Mr. Elias T. Spark’s Memorandum ln Aid of Sentencing ("Def.’s Sentencing Mem.”); and (4) the
Government’s Sentencing Memorandum ("Gov’t Sentencing Mem.").

competency determination, the Court will order additional briefing on that issue, as discussed
hereafter.
I. BACKGROUND
The defendant has a history of mental illness, including diagnoses of undifferentiated

schizophrenia and antisocial personality disorder. PSI Report 1111 69, 72. On May l, 2012, the
defendant was indicted on one count of unlawful possession with intent to distribute 28 grams or
more of cocaine base in violation of2l U.S.C. § 841(a)(l) and (b)i(l)(B)(iii) (2012),2 Gov’t
Opp’n at 2~3, and Assistant F ederal Public Defender Jonathan Jeffress ("Jeffress") was
appointed to represent him, § at 3. When the defendant was brought before the Court for his
arraignment on May 16, 2012, he was committed to the Federal Medical Center in Butner, North
Caro1ina (the "Medical Center"), pursuant to 18 U.S.C. § 4241(d) (2012), for treatment and
further evaluation following a finding of mental incompetency. l_d_. On August 14, 2012, the
Medical Center submitted a report to this Court stating that the defendant remained incompetent
to stand trial, but that his competency may be restored with treatment. _I_d_. The August 14, 2012
Medical Center report indicated also that the defendant’s condition was improving, § Def.’s
Sentencing Mem. at 7; however, the report also noted that the defendant was increasingly
"awar[e] that he was going to have to return to Court to face charges, [which] may have led [the
defendant] to [] exaggerate his symptoms," i_885 F. Supp. 2d 92, 94-97 (D.D.C. 20l2)
(Walton, J.) (summarizing the procedural history and denying a subsequent motion to dismiss the second indictment
with prejudice).

show cause why the Court’s proceedings following the Medical Center’s December 4, 2012
certification comport with section 4241 (e).
B. Defense Counsel’s Failure T0 Object to PSI Report
The defendant next argues that Jeffress committed "serious error" when he failed to

object to the PSI Report. Def.’s Mot. at 12-14. Specifically, the defendant asserts that because
Jeffress witnessed the defendant making "delusional statements" during his interview with the
Probation Office, § at 13, Jeffress knew that the PSI Report resulting from that interview would
contain "false and erroneous information," §, and Jeffress therefore had an obligation to object
to the PSI Report, which he failed to do, § at 13-14. The defendant, however, fails to identify
what specific information in the PSI Report was "false and erroneous." See generally § at 12-
l4. Instead, the defendant vaguely asserts that Jeffress should have objected to the PSI Report
only on the basis that the defendant purportedly made "delusional statements" that indicated that
the symptoms of his mental illness had returned. _S_g § at 13 (citing Def.’s Sentencing Mem. at
9). But such a vague and factually unsubstantiated assertion is insufficient to satisfy the
defendant’s burden to establish by a preponderance of the evidence that his counsel’s
performance violated his rights under the Sixth Amendment, § United States v. Pollard, 602 F.

Supp. 2d 165, 168 (D.D.C. 2009) ("The defendant bears the burden of proving the violation by a

preponderance of the evidence."), and the defendant’s argument must therefore be rejected.

C. Defense Counsel’s Advice T0 Enter Guilty Plea

Finally, the defendant asserts that, after he indicated during his plea hearing that he
wished to plead not guilty by reason of insanity, Jeffress coerced him to enter a guilty plea.
Def.’s Mot. at 16-l7. Admittedly, during the plea hearing, the defendant initially stated that he

wished to plead not guilty by reason of insanity. §§ Plea Tr. at 7:23-8:24 ("Q. In light of what

ll

l’ve said why don’t you want to plead in court the fact that you’re not guilty because of your
mental condition‘? Why don’t you want to do that? You can do that. A. That’s what l wish to
894 F. Supp. 20, 25 (D.D.C. 1995) ("The
Defendant’s claim regarding the alleged failure of his counsel to inform hi[m] of the potential
sentence he was facing suffers from similar deficiencies The transcript of the plea proceeding
discloses that, as part of the Rule ll colloquy, the Defendant was clearly informed of the

respective sentences for the offenses charged therein. The Defendant was apprised of the

maximum penalties for the crimes to which he was entering a plea of guilty." (citations

13

omitted)). The Court therefore rejects the defer1dant’s final challenge that he was not provided
effective assistance of counsel by his attorney.
IV. CONCLUSION
For the foregoing reasons, the Court will deny the defendant’s Motion To Vacate, Set

Aside, Or Correct Sentence. However, because a question remains regarding the adequacy of the
Court’s competency proceedings, the Court will order the parties to submit further briefing on
that issue."

SO ORDERED this 9th day of June, 2016.

\

GlE B. W LTON
United States District Judge

" The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.

14

On December 4, 2012, the Medical Center submitted its final report to the Court,

certifying that the defendant was now competent to stand trial, see Def.’s Sentencing Mem. at 8,

but also noting that the defendant’s competency was "contingent upon consistent and effective
treatment with psychotropic medication[,]" § (quoting Dec. 4, 2012 Medical Center report at 7).
The Court then conducted a status conference on December 14, 2012, and ordered that the
defendant be returned to a District of Columbia detention facility and maintained on his
medication and treatment regimen. § Order (Dec. 18, 20l2).

During subsequent status conferences, the parties represented that they were negotiating a
plea agreement. §e__e_ Gov’t Opp’n at 4. A hearing was then initiated on May l, 2013, for the
purpose of the defendant entering a guilty plea, but the Court aborted the hearing when the
defendant’s demeanor demonstrated that he was unable to understand the Court’s questioning.
l_d. Despite the Court’s prior December 18, 2012 order, the defendant was not moved to a
District of Columbia detention facility, prompting Jeffress to file a motion to transfer the
defendant to a District of Columbia detention facility for mental and physical evaluations, and so
Jeffress could spend additional time with the defendant to "ensure that [the defendant] [was]
competent to enter his plea (or go to trial) and that [the defendant] was making his decision
knowingly and voluntarily." g Unopposed Motion to Retum Defendant to This Jurisdiction
("Def.’s Return Mot.") at 2. At some point after the defendant was transferred to the District of
Columbia jail, his medication regimen was changed. § Def.’s Sentencing Mem. at 9.
According to Jeffress, the defendant had "‘decompensated’ since his retum to the [District of
Columbia] and his corresponding change in medications." l;d. Nonetheless, thereafter, at a June
28, 2013 status conference, Jeffress represented that the defendant was prepared to enter his

guilty plea, Gov’t Opp’n at 4.

The Court held the defendant’s guilty plea hearing on July 9, 2013. See generally Plea
Tr. When asked at the plea hearing whether he understood that the crime he committed was
wrong, the defendant replied, "[n]ot at the time." _S_e_e Plea Tr. at 6:21-23. He also indicated that
he wanted to plead not guilty by reason of insanity. § § at 8:20-25. But after consulting with
Jeffress, the defendant changed course, see § at 9:1-5, indicating that he was guilty, _s_@ § at
ll:l l, and that he knew when the crime was committed that what he was doing was wrong, s_e§
§ at ll:l9.

Prior to the imposition of the defendant’s sentence, he requested that he receive a sixty-
month period of of incarceration (the statutory mandatory minimum), Def.’s Sentencing Mem. at

l; see also 2l U.S.C. § 84l(b)(l)(B), while the govemment recommended a 188-month prison

sentence (the bottom of the United States Sentencing Guidelines sentence), see Gov’t Sentencing

Mem. at l. The Court ultimately sentenced the defendant to a 120-month term of incarceration,
followed by five years of supervised release. Judgment at 2, 4.
II. STANDARD OF REVIEW

Under 28 U.S.C. § 2255 (2012), a person in custody pursuant to a federal court sentence
may "move the court which imposed the sentence to vacate, set aside[,] or correct the sentence,"
on grounds that "the sentence was imposed in violation of the Constitution or laws of the United
States, . . . that the court was without jurisdiction to impose such sentence, or that the sentence
was in excess of the maximum authorized by law, or is otherwise subject to collateral attack."
28 U.S.C. § 2255(a). A district court must grant an evidentiary hearing to conduct additional
fact-finding necessary to resolve the motion "[u]nless the motion[s,] the files[,] and the records
of the case conclusively show that the prisoner is entitled to no relief." § However, "[e]ven if

the files and records of the case do not clearly rebut the allegations of the prisoner, no hearing is

required where [the prisoner’s] claims are ‘vague, conclusory, or palpably incredible."’ United

States v. Pol1ard, 959 F.2d 1011, 1031 (D.C. Cir. 1992) (quoting Machibroda v. United States,
368 U.S. 487, 495 (1962)). 1n making this assessment, the Court must construe the defendant’s
p_r_o g filings liberally. Toolasprashad v. Bureau of Prisons, 286 F.3d 576, 583 (D.C. Cir. 2002)
(citing Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999)). In any event, if the
reviewing court finds that any grounds requiring relief under § 2255(a) are satisfied, it "shall
vacate and set the judgment aside[,] and [it] shall [a1so] discharge the prisoner[,] resentence
him[,] grant a new trial[,] or correct the sentence as may appear appropriate." 28 U.S.C.

§ 2255(b).

III. ANALYSIS
"A [guilty] plea is not voluntary or intelligent if the advice given by defense counsel on

which the defendant relied in entering the plea falls below the level of reasonable competence
such that the defendant does not receive effective assistance of counsel." United States v.
Loughery, 908 F.2d 1014, 1018 (D.C. Cir. 1990) (citing Hill v. Lockhart, 474 U.S. 52, 56~60
(1985); Tollett v. Henderson, 411 U.S. 258, 267 (1973)). "In Strickland v. Washington, 466 U.S.
668 (1984), the Supreme Court adopted a two-prong objective test for determining whether a

defendant’s constitutional right to the effective assistance of counsel has been violated," United

States v. Abney, 812 F.3d 1079, 1082 (D.C. Cir. 2016), and clarified in l_ii§ that the Strickland
standard "applies to challenges to guilty pleas based on ineffective assistance of counsel," 474
U.S. at 58.

To prevail on an ineffective assistance of counsel claim, a defendant must demonstrate

both deficient performance by his counsel and prejudice to him because of counsel’s deficient

perforrnance. United States v. Williams, 488 F.3d l004, 1010 (D.C. Cir. 2007) (citing Strickland

v. Washington, 466 U.S. 668, 687 (1984)). Counsel’s performance is deficient only where
counsel "made errors so serious that [he] was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment." Strickland, 466 U.S. at 687; see also Abney, 812 F.3d at

1086 ("Counsel’s performance is ‘deficient’ when his representation falls below an objective
standard of reasonableness." (citing United States v. Rodriguez, 676 F.3d 183, 189 (D.C. Cir.
2012))). In other words, counsel must provide "reasonably effective assistance," Strickland, 466

U.S. at 687, measured by "prevailing professional norms," id at 688; see also Massaro v. United

States, 538 U.S. 500, 505 (2003) ("A defendant claiming ineffective counsel must show that

counsel’s actions were not supported by a reasonable strategy . . . ."). When entertaining claims
of ineffective assistance of counsel, "[j]udicial scrutiny of counsel's performance must be highly
deferential," Strickland, 466 U.S. at 689, and courts "must indulge a strong presumption that
counsel’s conduct falls within the wide range of reasonable professional assistance," §

On a challenge to a guilty plea based on ineffective assistance of counsel, the defendant
must show that "counsel’s constitutionally ineffective performance affected the outcome of the
plea process." H_ill_, 474 U.S. at 59. "In other words, in order to satisfy the ‘prejudice’
requirement, the defendant must show that there is a reasonable probability that, but for
counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial." l2000 WL 1013577, at *3-4

(D.D.C. July l3, 2000) (rejecting defendant’s claim that counsel provided ineffective assistance

3 The defendant’s second argument-that Jeffress provided ineffective assistance by allowing the defendant to sign
the plea agreement despite failing to ask for a section 424l(e) competency hearing_is predicated on the first
argument, i.e., that Jeffress should have requested the competency hearing. _S_§§ Def.’s Mot. at 10-14. Because the
Court has now determined that the defendant has failed to show that this omission satisfies the elements of a claim
for ineffective assistance of counsel, the defendant’s dependent proposition must also fail.

by failing to challenge conflicting medical opinions and present a third medical opinion as to the

defendant’s mental capacity, in order to obtain a downward departure).

Nevertheless, the defendant’s motion does raise a question that must be further addressed.

Section 424l(e) mandates that a court hold a competency hearing after a certification of
competency is issued. _S_e_e Def.’s Mem. at 8-9 (citing 18 U.S.C. § 424l(e)’s requirement that
"[w]hen the director of the facility in which a defendant is hospitalized pursuant to subsection (d)
determines that the defendant has recovered to such an extent that he is able to understand the
nature and consequences of the proceedings against him and to assist properly in his

defense, . . . [t]he court s_li_al_l hold a hearing . . . to determine the competency of the

defendant . . . ." (emphasis added)); see also United States v. Giron-Reyes, 234 F.3d 78, 81 (lst

Cir. 2000) ("[W]e believe that subsection (e) required the district court to conduct [a second
competency hearing], even absent a motion from [the defendant], and that its failure to do so was
plain error."); United States v. Haywood, 155 F.3d 674, 681 (3d Cir. 1998) ("Subsection (e) of
section 4241 expressly assumes the existence of an expert opinion that the defendant is
competent and nevertheless mandates in no uncertain terms that a hearing be held and a finding
made."). Despite rulings by two Circuits that conflict with the First and Third Circuit, the Court
is unaware of any decisions in this Circuit interpreting this post-certification hearing to be
mandatory only to the extent such a hearing is requested by a party. _S_@ United States v.
Humphrey, 493 F. App’x 564, 568~69 (5th Cir. 2012) (district court did not err in failing to hold

a competency hearing pursuant to section 424l(e) prior to imposing its final sentence); United

States v. Muriel-Cruz, 412 F.3d 9, l4 (lst Cir. 2005) ("Subsections 424l(e) and 4247(d) plainly

contemplate that the issue of defendant's competency vel non is to be resolved through the

normal workings of the adversarial process, and there is no reason to suppose that defense

counsel would act contrary to the interests of an incompetent client by failing to contest the
conclusions of a subsection 424l(e) certificate . . . Although subsection 424l(e) . . . mandates a
hearing, [it] leave[s] the decision whether to contest competency primarily to the government
and to defense counsel."). However, another judge of this Court previously recognized that "[i]t
is the duty of the District Court to make a specific judicial determination of competence to stand
trial, rather than accept psychiatric advice as determinative on this issue." United States v.

Weston 36 F. Supp. 2d 7, 9 (D.D.C. l999) (quoting United States v. David, 511 F.2d 355, 360

 

n.9 (D.C. Cir. 1975)). And the Court is aware of only one district court opinion assessing a
defendant’s competency under section 424l(e) upon a motion by the government. United States
v. Rudisill, 43 F. Supp. 2d l, 2 (D.D.C. 1999) (assessing a defendant’s competency under section
424l(e) upon the government’s motion).

The Court has already concluded that Jeffress’s failure to request a section 4241(€)
hearing does not satisfy the requirements for establishing ineffective assistance of counsel given
the circumstances in this case. § _sg@ at 6-7. But, in light of section 424l(e)’s language, the
dearth of case law in this Circuit interpreting section 424l(e), the lack of clarity on the present
record as to whether the Court here held an appropriate section 424l(e) hearing prior to the entry

of the defendant’s plea, see Order (December 18, 2014) (ordering, "[b]ased upon the

representations made at the December 14, 2012 status conference," that the defendant be
transferred to a District of Columbia facility to allow him to continue receiving medications and
necessary treatment "to allow him to maintain his mental competence . . . ."), and the defendant’s
assertion that, due to a change in the defendant’s medications, he was not mentally competent at

the time he entered his guilty plea, Def.’s Mot. at l2, the Court will order the government to

10